Tilson, Judge:
The appeal listed above has been submitted for decision upon the following stipulation:
That the rayon wearing apparel, from Japan, covered by this appeal, is of the same character and description as that covered by the decision in U. S. v. Nippon Dry Goods Co., Reap. Dec. 5006, affirming Reap. Dec. 4704, and was appraised on the same basis, the issue herein being the same as the issue in the above-named case, and that the record in that cas’e may be incorporated herein.
That the appraised value of the Rayon wearing apparel, from Japan, covered by this appeal, less the addition of 4 percent made by the appraiser by reason of the so-called Japanese consumption tax, represents the export value of such merchandise under the decisions above cited, and that there was no higher foreign value at the time of exportation thereof.
Accepting this stipulation as a statement of fact, and following the cited authorities, I find and hold the proper dutiable export value of *856the rayon wearing apparel covered by this appeal to be the value found by the appraiser, less the addition of 4 per centum made by the appraiser by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.